Citation Nr: 0002110	
Decision Date: 01/27/00    Archive Date: 02/02/00

DOCKET NO.  98-03 707A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Biloxi, 
Mississippi


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at the University of South Alabama 
Medical Center on August 4, 1997.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The veteran served on active duty from January 1951 to 
October 1954.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a January 1998 decision of the Department of 
Veterans Affairs (VA) Medical Center in Biloxi, Mississippi 
(VAMC).


FINDING OF FACT

The evidence does not show that the veteran's hospitalization 
at the University of South Alabama Medical Center on August 
4, 1997, was for a service-connected disability or for a non 
service-connected disability shown to be aggravating a 
service-connected disability.


CONCLUSION OF LAW

The claim seeking entitlement to payment or reimbursement of 
unauthorized medical expenses incurred at the University of 
South Alabama Medical Center on August 4, 1997, is not well 
grounded.  38 U.S.C.A. § 1728(a) (West 1991); 38 C.F.R. 
§ 17.120 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered concerning this issue 
is whether or not the veteran has presented evidence of a 
well-grounded claim; that is, one which is plausible, 
meritorious on its own, or capable of substantiation.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  In the absence of evidence of a well-grounded claim, 
there is no duty to assist the veteran in developing the 
pertinent facts and the claim must fail.  Epps v. Gober, 
126 F.3d 1464, 1467 (Fed. Cir. 1997), cert. denied, 118 S. 
Ct. 2348 (1998).

In order to be entitled to reimbursement or payment for 
medical expenses incurred without prior authorization from 
the VA, all the following must be shown:

(a) That treatment was either:

(1) for an adjudicated service-connected 
disability, or

(2) for a nonservice-connected disability 
associated with and held to be 
aggravating an adjudicated service-
connected disability, or

(3) for any disability of a veteran who 
has a total disability permanent in 
nature resulting from a service-connected 
disability;

(b) That a medical emergency existed of such nature that 
delay would have been hazardous to life or health; and

(c) That no VA or other Federal facilities were feasibly 
available and an attempt to use them beforehand or obtain 
prior VA authorization for the services required would not 
have been reasonable, sound, wise, or practicable, or 
treatment had been or would have been refused.

38 U.S.C.A. § 1728 (West 1991); 38 C.F.R. § 17.120 (1999).

In claims involving payment/reimbursement by VA for medical 
expenses incurred as a result of treatment at a private 
facility, there are two theories of entitlement which must be 
addressed: (1) whether the services for which payment is 
sought were authorized by VA, see 38 U.S.C.A. § 1703(a) (West 
1991 & Supp. 1999) and (2) whether the claimant is entitled 
to payment or reimbursement for services not previously 
authorized, see 38 U.S.C.A. § 1728(a) (West 1991).  See 
Hennessey v. Brown, 7 Vet. App. 143 (1994).  In this case, 
the veteran has not argued nor does the evidence suggest that 
prior authorization was obtained.  Therefore, the matter for 
inquiry is whether he is entitled to payment/reimbursement 
for medical services which were not previously authorized.

Review of the record shows that the veteran was taken to the 
emergency room of the University of South Alabama Medical 
Center on August 4, 1997.  It was noted that he had awoken 
with an expressive aphonia and marked right sided weakness.  
He was transferred to the emergency room and evaluated by 
neurology.  The assessment was that the veteran had a left 
cortical infarction that was probably embolic in nature.  The 
veteran was transferred to a VA facility where he remained 
hospitalized until August 14, 1997.  The diagnoses were left 
thrombotic cerebrovascular accident, with expressive aphasia; 
chronic obstructive pulmonary disease; bronchitis; iron 
deficiency anemia; history of peptic ulcer disease; 
hypertension; neurodermatitis; and colon polyps.  

The veteran claims that he is service connected for 
neurodermatitis.  He states that he was unable to communicate 
and that the ambulance attendants who responded to his wife's 
request for emergency assistance stated that they had no 
choice but to take him to the private facility prior to 
transport to the VA facility.  He believes that VA should pay 
for the treatment because no VA facility was open.

Service connection is currently in effect for eczematoid 
dermatitis, with secondary infection, rated 50 percent 
disabling.

The veteran has contended that an emergency existed and that 
VA facilities were not available.  However, neither he nor 
his representative have alleged that he has met the first 
regulatory element for the payment or reimbursement of these 
expenses, that a service connected disability is involved in 
the treatment that he received.  The veteran is service 
connected for eczematoid dermatitis, not neurodermatitis as 
he has claimed.  Moreover, there is no contention that this 
skin disorder is related to the cerebrovascular accident that 
was the cause of the veteran's emergency treatment.  There is 
no contention that the eczematoid dermatitis aggravated the 
cerebrovascular accident or that the veteran is in receipt of 
a total rating by reason of service connected disability.  
Under these circumstances, the veteran has not made an "ipse 
dixit averment" and the claim is not plausible and must be 
denied.

Although the record does not address whether the veteran's 
admission to the University of South Alabama facility on 
August 4, 1997, was for an emergency or whether VA or other 
Federal facilities were feasibly available, the claim for 
reimbursement was specifically denied on the basis that the 
condition for which he was admitted and hospitalized was not 
then or is currently a service-connected disability.  
Further, there is no evidence of record which suggests that 
the stroke condition aggravates a service-connected 
disability, or is there a claim pending for service 
connection on such grounds.

Hence, the evidence presented in this case does not show that 
the veteran's hospitalization at the University of South 
Alabama facility in August 1997 was for a service-connected 
disability or for a non service-connected disability shown to 
be aggravating a service-connected disability.  As such, even 
assuming the emergent care and nonfeasibility of VA 
facilities criteria were met in this case, all of the legal 
criteria required to establish entitlement to benefits under 
section 1728(a) of 38 U.S.C.A. have not been met.

In view of the foregoing, no further discussion on the other 
legal criteria required to authorize payment or reimbursement 
of medical expenses incurred in a non-VA facility is 
necessary given that the hospitalization was not for 
treatment of a service-connected disability or for a 
condition shown to be aggravating a service-connected 
disability.

Accordingly, the veteran's claim seeking entitlement to 
payment/reimbursement of unauthorized medical expenses 
incurred at the University of South Alabama on August 4, 
1997, is not well grounded, and there is no further duty to 
assist him in developing facts pertinent to the claim.  38 
U.S.C.A. §§ 1728, 5107(a) (West 1991); 38 C.F.R. § 17.120 
(1999).  See also Morton v. West, 12 Vet. App. 477 (1999), 
req. for en banc consideration denied, No. 96-1517 (U. S. 
Vet. App. July 28, 1999) (per curiam).

The Board has decided the present appeal on a different legal 
basis than the VAMC did.  When the Board addresses in a 
decision a question that has not been addressed by below, it 
must be considered whether the claimant has been given 
adequate notice and opportunity to respond and, if not, 
whether the claimant will be prejudiced thereby.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  However, the veteran has 
not been prejudiced by the decision herein.  The Board has 
considered the same law and regulations the VAMC did, but is 
so doing, concludes that the veteran did not meet the 
threshold requirements of a well-grounded claim for payment 
or reimbursement of unauthorized medical expenses under 38 
C.F.R. § 17.120.  See Edenfield v. Brown, 8 Vet. App. 384 
(1996) (en banc) (disallowance of a claim as not well 
grounded amounts to a disallowance of the claim on the merits 
based on insufficiency of evidence).  The result is the same.

Finally, the Board is satisfied that the obligation imposed 
by 38 U.S.C.A. § 5103(a) (West 1991) (duty to inform claimant 
of evidence necessary to complete application for benefits) 
has been satisfied.  See Franzen v. Brown, 9 Vet. App. 235 
(1996) (VA's obligation under sec. 5103(a) to assist claimant 
in filing his claim pertains to relevant evidence which may 
exist or could be obtained).  See also Wood v. Derwinski, 
1 Vet. App. 190 (1991) (VA "duty" is just what it states, a 
duty to assist, not a duty to prove a claim).  It is not 
shown or contended that additional relevant evidence exists 
that has not already been associated with the claims file.  
It appears that all of the relevant evidence necessary to 
adjudicate the unauthorized medical expenses claim is of 
record and has been considered.



ORDER

The claim for payment or reimbursement of unauthorized 
medical expenses incurred at University of South Alabama 
Medical Center on August 4, 1997, is denied.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals



 

